
	
		I
		112th CONGRESS
		2d Session
		H. R. 6013
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  time period for contributing military death gratuities to Roth IRAs and
		  Coverdell education savings accounts.
	
	
		1.Extension of time period for
			 contributing military death gratuities to Roth IRAs and Coverdell education
			 savings accounts
			(a)In
			 generalSections
			 408A(e)(2)(A) and 530(d)(9)(A) of the Internal Revenue Code of 1986 are each
			 amended by striking 1-year period and inserting 3-year
			 period.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received under section 1477 of title 10, United States Code, or under section
			 1967 of title 38 of such Code after the date of the enactment of this
			 Act.
			
